     Case 8:20-cv-00393-JLS Document 35 Filed 08/20/21 Page 1 of 1 Page ID #:437



1                                                                          J S -6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10    DENZEL HACKETT,                               Case No. 8:20-CV-00393-JLS
11                                                  Case No. 8:17-CR-00097-3-JLS
                  Petitioner,
12                                                  JUDGMENT
            v.
13
14    UNITED STATES OF AMERICA,
15                Respondent.
16
17
18
19         IT IS ADJUDGED that the petition in this matter is dismissed, and the action is
20   dismissed with prejudice.
21         The Clerk shall close the case.
22         Dated: August 17, 2021
23
                                                    J O S E P H IN E L . S T A T O N
24                                                 _________________________________
                                                   The Hon. Josephine L. Staton
25                                                 United States District Judge
26
27
28


                                               1
